Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 1 of 8 Page ID #:1



  1   Megan A. Richmond (SBN 170753)
      MEGAN A. RICHMOND, APC
  2   655 West Broadway, Suite 1700
  3
      San Diego, California 92101
      Telephone: (619) 577-4253
  4   Facsimile: (619) 577-4250
      megan@therichmondfirm.com
  5
      C. Brooks Cutter (SBN 121407)
  6   CUTTER LAW P.C.
  7   401 Watt Ave., Suite 100
      Sacramento, California 95864
  8   Telephone: (916) 290-9400
      Facsimile: (916) 588-9330
  9   bcutter@cutterlaw.com
 10
      Alexander E. Papaefthimiou (SBN 236930)
 11   PAPAEFTHIMIOU APC
      1601 Carmen Drive, Suite 212D
 12   Camarillo, California 93010
      Telephone: (805) 366-3909
 13   Facsimile: (805) 585-5410
 14   alex@aplitigation.com

 15   Counsel for Plaintiffs
 16
                       UNITED STATES DISTRICT COURT
 17
              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 18
       KARRENE PHILLIPS, WAYNE                  CASE NO. 5:19-cv-01231
 19    SHEPPERD and CLARENCE WOODS,
 20
       individually and on behalf of all others COLLECTIVE ACTION
       similarly situated,                      [29 U.S.C. § 216(b)]
 21
                    Plaintiffs,                  COMPLAINT FOR VIOLATION OF
 22
       v.                                        FAIR LABOR STANDARDS ACT
 23
       COUNTY OF RIVERSIDE, a legal              DEMAND FOR JURY TRIAL
 24
       subdivision of the State of California,
 25    and DOES 1–10, inclusive.                 CONSENTS TO SUE
 26                 Defendants.
 27

 28
       COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE
Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 2 of 8 Page ID #:2



  1                             PRELIMINARY STATEMENT
  2         1.     Plaintiffs, social workers and employees of Defendant COUNTY OF
  3   RIVERSIDE, bring this action, on their own behalf and on behalf of all others
  4   similarly situated, under the United States Fair Labor Standards Act, 29 U.S.C. §
  5   216(b), for remedies arising out of Defendants’ non-payment of overtime.
  6                             JURISDICTION AND VENUE
  7         2.     This Court has subject matter jurisdiction over the claims asserted
  8   herein pursuant to Article III of the United States Constitution, 28 U.S.C. § 1331,
  9   and 29 U.S.C. § 216(b).
 10         3.     Venue is proper in this Court under 28 U.S.C. § 1391(b). Defendant
 11   resides in this District for the purposes of the foregoing venue statute and a
 12   substantial part of the events or omissions giving rise to the claims set forth in this
 13   Complaint occurred in this District.
 14                                          PARTIES
 15         4.     Plaintiff KARRENE PHILLIPS is an individual. Plaintiff PHILLIPS is
 16   a citizen of the United States of America and the State of California. Plaintiff
 17   PHILLIPS resides in this District. Plaintiff PHILLIPS was, at some point during the
 18   past three (3) years, employed as a non-exempt social worker by Defendant in the
 19   CHILDREN’S SERVICES DIVISION of Defendant’s DEPARTMENT OF
 20   PUBLIC SOCIAL SERVIES (a “CSD Social Worker”) in this District.
 21         5.     Plaintiff WAYNE SHEPPERD is an individual. Plaintiff SHEPPERD
 22   is a citizen of the United States of America and the State of California. Plaintiff
 23   SHEPPERD resides in this District. Plaintiff SHEPPERD was, at some point during
 24   the past three (3) years, employed as a non-exempt CSD Social Worker by
 25   Defendant in this District.
 26         6.     Plaintiff CLARENCE WOODS is an individual. Plaintiff WOODS is a
 27   citizen of the United States of America and the State of California.          Plaintiff
 28    COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE                                    1
Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 3 of 8 Page ID #:3



  1   WOODS resides in this District. Plaintiff WOODS was, at some point during the
  2   past three (3) years, employed as a non-exempt CSD Social Worker by Defendant in
  3   this District.
  4          7.        The additional persons who may become plaintiffs herein are also non-
  5   exempt CSD Social Workers who are or were employed by Defendant COUNTY
  6   OF RIVERSIDE and who worked overtime hours for said Defendant without
  7   receiving any or all of the compensation to which they are entitled.
  8          8.        Defendant COUNTY OF RIVERSIDE (hereinafter “Defendant”) is a
  9   legal subdivision of the State of California, pursuant to Article 11, Section 1(a) of
 10   the California Constitution and Cal. Gov. Code § 23002.
 11          9.        Defendants DOES 1-10, inclusive, are sued herein under fictitious
 12   names. Their true names and capacities are unknown to Plaintiffs. When their true
 13   names and capacities are ascertained, Plaintiffs will amend this Complaint by
 14   inserting their true names and capacities herein. Plaintiffs are informed and believe,
 15   and thereon allege, that each of these fictitiously named defendants is responsible in
 16   some manner for the occurrences alleged herein and that the damages alleged herein
 17   were caused by such defendants.
 18                          COLLECTIVE ACTION ALLEGATIONS
 19          10.       Plaintiffs make the allegations contained herein on their own behalf and
 20   on behalf of all others similarly situated. The allegations contained herein are made
 21   upon personal knowledge as to Plaintiffs and their own acts and circumstances, and,
 22   as to all other matters, upon information and belief.
 23          11.       During the applicable limitations period, Plaintiffs were employed as
 24   non-exempt social workers by Defendant in the CHILDREN’S SERVICES
 25   DIVISION of Defendant’s DEPARTMENT OF PUBLIC SOCIAL SERVIES
 26   (“CSD Social Workers”).
 27

 28    COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE                                      2
Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 4 of 8 Page ID #:4



  1         12.      The allegations of this Complaint are applicable to all CSD Social
  2   Workers employed by Defendant during the limitations period, including both
  3   current and former employees of Defendant.
  4         13.      Plaintiffs bring this action on behalf of themselves and on behalf of all
  5   other CSD Social Workers who were employed by Defendant within the applicable
  6   limitations period and who worked in excess of the maximum hours prescribed by
  7   29 U.S.C. § 207(a) without payment of all of the overtime compensation required
  8   thereunder. If discovery so indicates, Plaintiffs reserve the right to amend this
  9   Complaint to assert a collective action on behalf of one or more sub-classes of social
 10   workers employed by Defendant’s CHILDREN’S SERVICES DEPARTMENT.
 11         14.      Plaintiffs’ position and situation is in all respects similar to, if not
 12   identical to, the other persons on whose behalf Plaintiffs bring this action. Plaintiffs
 13   reserve the right to seek to certify this action as a collective action with one or more
 14   sub-classes.
 15         15.      Plaintiff PHILLIPS consents to be a party plaintiff in this proposed
 16   collective action. The written consent of plaintiff PHILLIPS is attached hereto as
 17   Attachment A.
 18         16.      Plaintiff SHEPPERD consents to be a party plaintiff in this proposed
 19   collective action. The written consent of plaintiff SHEPPERD is attached hereto as
 20   Attachment B.
 21         17.      Plaintiff WOODS consents to be a party plaintiff in this proposed
 22   collective action. The written consent of plaintiff WOODS is attached hereto as
 23   Attachment C.
 24                                FIRST CLAIM FOR RELIEF
                                    (Fair Labor Standards Act)
 25
            18.      Plaintiffs incorporate by reference the allegations of Paragraphs 1
 26
      through 17 of this Complaint as though fully set forth in this First Claim for Relief.
 27

 28   COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE                                         3
Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 5 of 8 Page ID #:5



  1         19.   At all times relevant to this Complaint, Defendant was an enterprise
  2   engaged in interstate commerce or in the production of goods for commerce as
  3   defined by 29 U.S.C. §§ 203(r) and 203(s). At all times relevant to this Complaint,
  4   Defendant was an employer within the meaning of 29 U.S.C. § 203(d) and has
  5   employed and continued to employ social workers, including Plaintiffs, within the
  6   meaning of 29 U.S.C. § 203(g).
  7         20.   During the applicable limitations period, Plaintiffs were employed by
  8   Defendant as CSD Social Workers.
  9         21.   Pursuant to 29 U.S.C. § 207(a), the CSD Social Workers employed by
 10   Defendant, including Plaintiffs, are entitled to be compensated for all of the hours
 11   they work for Defendant, as well as time and one-half (1½) of their regular pay rate
 12   for each hour worked in excess of forty (40) hours per week.
 13         22.   During the applicable limitations period, Defendants frequently
 14   required, suffered, and/or permitted CSD Social Workers, including Plaintiffs, to
 15   work more than forty (40) hours per week without paying them all of the overtime
 16   compensation required by 29 U.S.C. § 207(a).
 17         23.   During the applicable limitations period, Defendants failed to
 18   accurately record, report, and/or preserve records of hours worked by CSD Social
 19   Workers, including Plaintiffs. To the extent such records exist, they are in the
 20   possession of Defendants and discoverable in this action.
 21         24.   Defendants’ unlawful conduct has been repeated and consistent
 22   throughout Plaintiffs’ entire period of employment as CSD Social Workers.
 23         25.   Defendants were aware that CSD Social Workers, including Plaintiffs,
 24   performed work that could not be completed in forty (40) hours per week and
 25   required them to work overtime.
 26         26.   Upon information and belief, Defendants were aware that CSD Social
 27   Workers, including Plaintiffs, worked uncompensated overtime.
 28   COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE                                  4
Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 6 of 8 Page ID #:6



  1         27.    Upon information and belief, Defendants’ failure to pay overtime to
  2   CSD Social Workers, including Plaintiffs, was “willful” for the purposes of 29
  3   U.S.C. § 255(a).
  4         28.    By reason of Defendants’ foregoing conduct, CSD Social Workers,
  5   including Plaintiffs, have suffered harm and been damaged.
  6         29.    Plaintiffs and all others similarly situated are entitled to damages in the
  7   amount of all unpaid overtime from three (3) years immediately preceding the filing
  8   of this action, pursuant to 29 U.S.C. § 255(a). They are also entitled to liquidated
  9   damages, plus interest and costs as allowed by law, pursuant to 29 U.S.C. § 216(b),
 10   and such other legal and equitable relief as the Court deems just and proper. They
 11   are also entitled to recover attorney fees and costs, pursuant to 29 U.S.C. § 216(b).
 12   Plaintiffs hereby seek all of the foregoing remedies for themselves and all others
 13   similarly situated.
 14         30.    WHEREFORE, Plaintiffs, on their own behalf and on behalf of all
 15   others similarly situated, request relief as set forth in this First Claim for Relief and
 16   below.
 17                                    PRAYER FOR RELIEF
 18         WHEREFORE, Plaintiffs KARRENE PHILLIPS, WAYNE SHEPPERD and
 19   CLARENCE WOODS pray for the following, on their own behalf and on behalf of
 20   all others similarly situated:
 21         A.     Judgment against Defendants for an amount equal to the overtime
 22                Defendants failed to pay at the applicable overtime rate, pursuant to 29
 23                U.S.C. § 216(b);
 24         B.     Liquidated damages in an additional amount equal to the overtime
 25                Defendants failed to pay at the applicable overtime rate, pursuant to 29
 26                U.S.C. § 216(b);
 27         C.     Attorney fees and costs, pursuant to, inter alia, 29 U.S.C. § 216(b);
 28    COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE                                      5
Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 7 of 8 Page ID #:7



  1         D.    A finding that Defendants’ violations of law were willful and providing
  2               for a recovery period of three (3) years prior to the filing of this
  3               Complaint, pursuant to 29 U.S.C. § 255(a);
  4         E.    An award of prejudgment interest;
  5         F.    Leave to add additional plaintiffs by motion, the filing of written
  6               consent forms, or any other method approved by the Court; and
  7         G.    Such further relief as the Court deems just and equitable.
  8
      Dated: July 2, 2019
  9
 10         The filer of this document attests that all other signatories listed, and on
 11   whose behalf this filing is submitted, concur in the filing’s content and have
 12   authorized the filing.
 13
                                            Respectfully submitted by,
 14
                                            MEGAN A. RICHMOND, APC
 15
                                            /s/ Megan A. Richmond
 16
                                            Megan A. Richmond (SBN 170753)
 17
                                            655 West Broadway, Suite 1700
 18                                         San Diego, California 92101
                                            Telephone: (619) 577-4253
 19                                         Facsimile: (619) 577-4250
 20                                         megan@therichmondfirm.com

 21
                                            PAPAEFTHIMIOU APC
 22
                                            /s/ Alexander E. Papaefthimiou
 23                                         Alexander E. Papaefthimiou (SBN 236930)
 24
                                            1601 Carmen Drive, Suite 212D
 25                                         Camarillo, California 93010
                                            Telephone: (805) 366-3909
 26                                         Facsimile: (805) 585-5410
 27                                         alex@aplitigation.com

 28   COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE                                 6
Case 5:19-cv-01231-JGB-SHK Document 1 Filed 07/02/19 Page 8 of 8 Page ID #:8



  1                               DEMAND FOR JURY TRIAL
  2          Pursuant to, inter alia, Amendment VII to the United States Constitution and
  3   Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any and
  4   all issues in this action triable by a jury.
  5
      Dated: July 2, 2019
  6

  7          The filer of this document attests that all other signatories listed, and on
  8   whose behalf this filing is submitted, concur in the filing’s content and have
  9   authorized the filing.
 10
                                                Respectfully submitted by,
 11
                                                MEGAN A. RICHMOND, APC
 12
                                                /s/ Megan A. Richmond
 13
                                                Megan A. Richmond (SBN 170753)
 14
                                                655 West Broadway, Suite 1700
 15                                             San Diego, California 92101
                                                Telephone: (619) 577-4253
 16                                             Facsimile: (619) 577-4250
 17                                             megan@therichmondfirm.com

 18
                                                PAPAEFTHIMIOU APC
 19
                                                /s/ Alexander E. Papaefthimiou
 20                                             Alexander E. Papaefthimiou (SBN 236930)
 21
                                                1601 Carmen Drive, Suite 212D
 22                                             Camarillo, California 93010
                                                Telephone: (805) 366-3909
 23                                             Facsimile: (805) 585-5410
 24                                             alex@aplitigation.com

 25

 26

 27

 28    COMPLAINT; DEMAND FOR JURY TRIAL; CONSENT TO SUE                                   7
